DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I and species corresponding to Claims 1, 2, 4, and 6-12 in the reply filed on 29 September 2022 is acknowledged.  Claims 3, 5, and 13-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections

Claim 10 is objected to because of the following informalities:  Claim 10 includes the phrase “as as” in line 2 of limitation (g).  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of Claims 1, 2, 4, and 6-12 include indications of preference, including but not necessarily limited to the use of terms/phrases including “preferably”, “more preferably”, “even more preferably”, and “most preferably”.  The statements of preference appearing in Claims 1, 2, 4, and 6-12 render the claims indefinite because it is unclear whether the limitations following the statements of preference are part of the claimed invention.  See MPEP § 2173.05(d). 
Each of Claims 1, 2, and 6-11 include both narrow and one or more broader ranges in the same claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The claims are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) required features of the claims.  Claims 4 and 12 depend from Claim 1 and are therefore similarly indefinite.
Claim 1 includes the phrase “with a delay” in reference to latent catalytic system LCC.  This phrase introduces a relative or subjective limitation that requires making an observation relative to some standard that is not defined by either the claims or the specification.  Absent any such standard, it is not clear how a given time period would be determined as reading on a “delay”.  Therefore, the full metes and bounds of Claim 1 cannot be determined.  Claims 2, 4, and 6-12 depend from Claim 1 and are therefore similarly indefinite.
Claim 2 includes the phrase “the conjugate acid”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 includes the term “possibly”.  This term renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 includes Formula 1 defined by a variety of substituents defined with varying degrees of preference.  In addition, Claim 9 includes embodiments in which portions of Formula 1 are to be replaced by alternative structures not present in Formula 1.  It is not clear how a structure can both conform to Formula 1 and possess structures not present in Formula 1.  Therefore, the full metes and bounds of Claim 9 cannot be determined.
Claim 10 refers to “hybrid A/B”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 includes the term “(semi-)crystalline”.  Based on the use of hyphenation and parentheses, it is unclear if the claimed materials must be semicrystalline or may be either semicrystalline or crystalline.  Therefore, the full metes and bounds of Claim 11 cannot be determined.
Claim 12 includes the term “(meth-)acrylate”.  Based on the use of hyphenation and parentheses, it is unclear if the claimed materials must include methacrylate functionality or may include either acrylate or methacrylate functionality.  Therefore, the full metes and bounds of Claim 12 cannot be determined.

Examiner’s Comment

Claims 1-12 are indefinite for the reasons indicated above.  The degree of uncertainty as to the scope of the claims is sufficiently high that considerable speculation and assumptions would be required to make a rejection under 35 U.S.C. 102 or 103.   Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it is not proper to reject the claim on the basis of prior art.  See MPEP 2173.06.  Therefore, no prior art rejection under 35 U.S.C. 102 or 103 has been made in the present Office action.  This does not preclude the possibility of a prior art rejection in a forthcoming Office action in the event that the claims are amended to overcome the rejection under 35 U.S.C. 112(b) presented above.
Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noomen (Progress in Organic Coatings, 1997, p. 137-142) teaches coatings based on binders that crosslink via Michael addition reactions, in particular those using malonate polyesters as the component with activated methylene groups.  High durability can be achieved in coatings based on a combination of urethane acrylate and malonate polyester.  However, these coating systems experience problems with inhibition arising from the interaction of strong base catalysts with both acidic substrate ingredients and atmospheric carbon dioxide.  This problem can be solved by temporarily blocking the catalysts with carboxylic acids (Abstract).  
One example of a catalytic system suffering from problems of inhibition by atmospheric carbon dioxide is a combination of DABCO (a bicyclic tertiary amine) and an epoxide compound (p. 139-140, section 4.1).  Blocking the amine catalyst with a carboxylic acid and deblocking by heat or with UV light can overcome the problem of inhibition (p. 140, section 4.2; p. 141, sections 4.2.2-4.2.3).  
Schindler et al. (EP0326723A1) teaches coating compositions comprising a tertiary amine, an epoxide, a component with Michael addition-reactive methylene groups, and a component with Michael addition-reactive alkene groups (Abstract).
Brinkhuis et al. (US 2016/0060389; cited in Applicant’s IDS) teaches powder coating compositions (p. 8, [0097]) crosslinkable by Real Michael Addition (RMA) reaction comprising a component (A) with at least 2 activated unsaturated groups and a component (B) with at least 2 acidic protons C-H in activated methylene or methane groups (Abstract).  The composition also includes a component (C) which is a salt of a basic anion X- from an acidic X-H group and optionally a component (D) which comprises one or more X’-H groups (p. 1, [0013]-[0017]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762